Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claim(s) 8 is/are objected to because of the following informalities:  
“claim 2” should be “claim 7” (lack of definition for EIN).
	Appropriate correction is required. For the purpose of the examination of the above claim(s), the above suggested correction(s) will be used by the examiner to interpret the claim(s).
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2,4,7-10,15-20,22,24-25 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Kuo (US 20130308033). 

    PNG
    media_image1.png
    466
    832
    media_image1.png
    Greyscale

	Regarding claim 1, Kuo teaches an optical image capturing system (Figs. 3-5, Table 1, -+++-+), from an object side to an image side, comprising: 
a first lens with refractive power;
a second lens with refractive power;
a third lens with refractive power;
a fourth lens with refractive power;
a fifth lens with refractive power;
a sixth lens with refractive power;
an image plane; and
at least one reflective element (10), wherein the optical image capturing system comprises the six lenses with refractive power, the reflective element is disposed in front of the image plane, a maximum height for image formation on the image plane perpendicular to an optical axis in the optical image capturing system is HOI, at least one lens among the first lens to the sixth lens has positive refractive power, focal lengths of the first lens through the sixth lens are f1, f2, f3, f4, f5 and f6, respectively, and a focal length of the optical image capturing system is f, the entrance pupil diameter 1, ETP2, ETP3, ETP4, ETPS and ETP6, a sum of ETP1 to ETP6 described above is denoted by SETP, thicknesses of the first lens to the sixth lens on the optical axis are respectively denoted by TP1, TP2, TP3, TP4, TP5 and TP6, a sum of TP1 to TP6 described above is denoted by STP, and the following conditions are satisfied: 
1.0≤f/HEP≤10.0 (Figs. 3-5: 7.3 to 3.7);
0 deg<HAF≤150 deg (as seen in Figs. 3-5);
0.5≤HOS/f≤15 (Fig. 3: ~19/(11.8 to 4.3)); and 
0.5≤SETP/STP<1 (as seen in Figs. 3-5 and Table 1). 

Regarding claim 2, Kuo further teaches the optical image capturing system according to claim 1, wherein the following condition is satisfied: 0.5≤HOS/HOI≤10 (as seen in Fig. 3).

Regarding claim 4, Kuo further teaches the optical image capturing system according to claim 1, wherein the reflective element is a prism (10).

Regarding claim 7, Kuo further teaches the optical image capturing system according to claim 1, wherein a horizontal distance parallel to the optical axis from a first coordinate point on the object side of the first lens at height of ½ HEP to the image plane is denoted by ETL, a horizontal distance parallel to the optical axis from the first coordinate point on the object side of the first lens at height of ½ HEP to a second coordinate point on the image side of the sixth lens at height of ½ HEP is denoted by EIN, and the following condition is satisfied: 
0.2≤EIN/ETL<1 (as seen in Fig. 3). 

Regarding claim 8, Kuo further teaches the optical image capturing system according to claim 2, wherein thicknesses of the first lens to the sixth lens at height of ½ HEP parallel to the optical axis are respectively denoted by ETP1, ETP2, ETP3, ETP4, ETPS and ETP6, a sum of ETP1 to ETP6 described above is denoted by SETP, and the following condition is satisfied: 
0.3≤SETP/EIN<1 (~0.31 for f=4.3). 

Regarding claim 9, Kuo further teaches the optical image capturing system according to claim 1, further comprising an aperture, wherein a distance from the aperture to the image plane on the optical axis is denoted by InS, and the following condition is satisfied: 
0.1≤InS/HOS≤1.1 (~ 13/19). 

Regarding claim 10, mutatis mutandis, Huo teaches all the limitations as stated in claims 1&7 rejections above. 

Regarding claim 15, Kuo further teaches the optical image capturing system according to claim 10, wherein a refractive index of the prism is denoted by PND, and the following condition is satisfied: 1.7≤PND (1.85).

Regarding claim 16, Kuo further teaches the optical image capturing system according to claim 10, wherein a horizontal distance parallel to the optical axis from a third coordinate point on an image side of the fifth lens at height of ½ HEP to a fourth coordinate point on an object side of the sixth lens at height of ½ HEP is denoted by ED56, a distance between the fifth lens and the sixth lens on the optical axis is denoted by IN56, and the following condition is satisfied: 
0≤ED56/IN56≤50 (as aseen in Fig. 3, ~1). 

Regarding claim 17, Kuo further teaches the optical image capturing system according to claim 10, wherein at least one lens among the first lens through the sixth lens is made of glass ([40]).

Regarding claim 18, Kuo further teaches the optical image capturing system according to claim 10, wherein a distance between the first lens and the second lens on the optical axis is denoted by IN12, and following condition is satisfied: 0<IN12/f≤60 (1.459/11.8).

Regarding claim 19, Kuo further teaches the optical image capturing system according to claim 1, further comprising a light filtering element (71 or 72) disposed between the sixth lens and the image plane, a distance parallel to the optical axis from a second coordinate point on the image side of the sixth lens at height of ½ HEP to the light filtering element is denoted by EIR, a distance parallel to the optical axis from an intersection point where the image side of the sixth lens crosses the optical axis to the light filtering is denoted by PIR, and the following condition is satisfied: 
0.1≤EIR/PIR≤1.1 (~1). 

Regarding claim 20, mutatis mutandis, Kuo teaches all the limitations as stated in claims 1-2 and 7 rejections above and further teaches 0<DDH≤10 mm (at 60, as seen in Fig. 3 with prism size 13 mm as reference). 

Regarding claim 22, Kuo further teaches the optical image capturing system according to claim 20, wherein the reflective element is a prism (10).

Regarding claim 24, Kuo further teaches the optical image capturing system according to claim 20, wherein the first lens has negative refractive power (20).

Regarding claim 25. The optical image capturing system according to claim 20, further comprising an aperture stop (4011), an image sensing device (91) and a driving module ([37], “zoom module”), wherein the image sensing device is disposed on the 
0.2≤InS/HOS≤1.1 (~13/19). 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claim(s) 3,5-6,11-14,21,23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo.
  
Regarding claim 3, Kuo teaches all the limitations as stated in claim 1, but does not teach the reflective element is a reflective mirror.
Absent any showing of criticality and/or unpredictability, having the reflective element is a reflective mirror would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of improving light transmission (mirror can achieve higher reflection) and/or reducing the weight (prism appears to be heavier).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kuo by having 
 
Regarding claim 5, Kuo teaches all the limitations as stated in claim 4, but does not explicitly teach a thickness of the prism is PT, and the following conditions are satisfied: 0 mm<PT≤5 mm.
Absent any showing of criticality and/or unpredictability, having 0 mm<PT≤5 mm would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of having a compact system and/or desired picture ratio and/or image size.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kuo by having 0 mm<PT≤5 mm for the purposes of having a compact system and/or desired picture ratio and/or image size.

Regarding claim 6,11 or 21, Kuo teaches all the limitations as stated in claim 1,10 or 20 respectively, but does not explicitly teach the contrast transfer rates (MTF values) with spatial frequencies of 110 cycles/mm at the optical axis, 0.3 field of view, and 0.7 field of view of visible light spectrum on the image plane are respectively denoted by MTFQ0, MTFQ3 and MTFQ7, and the following conditions are satisfied: 
MTFQ>=0.2; 
MTFQ3>=0.01; and 
MTFQ7>=0.01. 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of by Kuo having MTFQ>=0.2; MTFQ3>=0.01; and MTFQ7>=0.01 for the purposes of having desired imaging size by scaling-up/down the system.
 
Regarding claim 12, Kuo teaches all the limitations as stated in claim 10, but does not explicitly teach the reflective element is a prism made of glass.
Absent any showing of criticality and/or unpredictability, having the reflective element is a prism made of glass would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of design choice.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kuo by having the reflective element is a prism made of glass for the purposes of design choice.

Regarding claim 13, Kuo teaches all the limitations as stated in claim 10, but does not explicitly teach a thickness of the prism is denoted by PT, and the following condition is satisfied: 0<InTL/PT≤3.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of by Kuo having 0<InTL/PT≤3 for the purposes of desired image size and/or image ratio.
 
Regarding claim 14, Kuo teaches all the limitations as stated in claim 10, but does not teach a thickness of the prism is denoted by PT, and the following condition is satisfied: 0<PT/HEP≤5.
Absent any showing of criticality and/or unpredictability, having 0<PT/HEP≤5 would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of desired image size and/or image ratio.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kuo by having 0<PT/HEP≤5 for the purposes of desired image size and/or image ratio.
 
Regarding claim 23, Kuo teaches all the limitations as stated in claim 22, but does not explicitly teach a thickness of the prism is denoted by PT, and the following condition is satisfied: 0<InTL/PT≤3.
Absent any showing of criticality and/or unpredictability, having 0<InTL/PT≤3 would have been known to one of ordinary skill in the art before the effective filing date 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of by Kuo having 0<InTL/PT≤3 for the purposes of desired image size and/or image ratio.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234